Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 1 of 230




                                                      BISHOP-DEC 00001
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 2 of 230




                                                      BISHOP-DEC 00002
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 3 of 230




                                                      BISHOP-DEC 00003
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 4 of 230




                                                      BISHOP-DEC 00004
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 5 of 230




                                                      BISHOP-DEC 00005
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 6 of 230




                                                      BISHOP-DEC 00006
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 7 of 230




                                                      BISHOP-DEC 00007
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 8 of 230




                                                      BISHOP-DEC 00008
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 9 of 230




                                                      BISHOP-DEC 00009
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 10 of 230




                                                      BISHOP-DEC 00010
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 11 of 230




                                                      BISHOP-DEC 00011
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 12 of 230




                                                      BISHOP-DEC 00012
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 13 of 230




                                                      BISHOP-DEC 00013
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 14 of 230




                                                      BISHOP-DEC 00014
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 15 of 230




                                                      BISHOP-DEC 00015
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 16 of 230




                                                      BISHOP-DEC 00016
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 17 of 230




                                                      BISHOP-DEC 00017
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 18 of 230




                                                      BISHOP-DEC 00018
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 19 of 230




                                                      BISHOP-DEC 00019
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 20 of 230




                                                      BISHOP-DEC 00020
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 21 of 230




                                                      BISHOP-DEC 00021
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 22 of 230




                                                      BISHOP-DEC 00022
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 23 of 230




                                                      BISHOP-DEC 00023
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 24 of 230




                                                      BISHOP-DEC 00024
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 25 of 230




                                                      BISHOP-DEC 00025
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 26 of 230




                                                      BISHOP-DEC 00026
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 27 of 230




                                                      BISHOP-DEC 00027
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 28 of 230




                                                      BISHOP-DEC 00028
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 29 of 230




                                                      BISHOP-DEC 00029
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 30 of 230




                                                      BISHOP-DEC 00030
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 31 of 230




                                                      BISHOP-DEC 00031
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 32 of 230




                                                      BISHOP-DEC 00032
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 33 of 230




                                                      BISHOP-DEC 00033
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 34 of 230




                                                      BISHOP-DEC 00034
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 35 of 230




                                                      BISHOP-DEC 00035
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 36 of 230




                                                      BISHOP-DEC 00036
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 37 of 230




                                                      BISHOP-DEC 00037
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 38 of 230




                                                      BISHOP-DEC 00038
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 39 of 230




                                                      BISHOP-DEC 00039
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 40 of 230




                                                      BISHOP-DEC 00040
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 41 of 230




                                                      BISHOP-DEC 00041
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 42 of 230




                                                      BISHOP-DEC 00042
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 43 of 230




                                                      BISHOP-DEC 00043
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 44 of 230




                                                      BISHOP-DEC 00044
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 45 of 230




                                                      BISHOP-DEC 00045
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 46 of 230




                                                      BISHOP-DEC 00046
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 47 of 230




                                                      BISHOP-DEC 00047
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 48 of 230




                                                      BISHOP-DEC 00048
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 49 of 230




                                                      BISHOP-DEC 00049
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 50 of 230




                                                      BISHOP-DEC 00050
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 51 of 230




                                                      BISHOP-DEC 00051
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 52 of 230




                                                      BISHOP-DEC 00052
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 53 of 230




                                                      BISHOP-DEC 00053
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 54 of 230




                                                      BISHOP-DEC 00054
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 55 of 230




                                                      BISHOP-DEC 00055
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 56 of 230




                                                      BISHOP-DEC 00056
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 57 of 230




                                                      BISHOP-DEC 00057
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 58 of 230




                                                      BISHOP-DEC 00058
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 59 of 230




                                                      BISHOP-DEC 00059
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 60 of 230




                                                      BISHOP-DEC 00060
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 61 of 230




                                                      BISHOP-DEC 00061
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 62 of 230




                                                      BISHOP-DEC 00062
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 63 of 230




                                                      BISHOP-DEC 00063
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 64 of 230




                                                      BISHOP-DEC 00064
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 65 of 230




                                                      BISHOP-DEC 00065
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 66 of 230




                                                      BISHOP-DEC 00066
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 67 of 230




                                                      BISHOP-DEC 00067
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 68 of 230




                                                      BISHOP-DEC 00068
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 69 of 230




                                                      BISHOP-DEC 00069
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 70 of 230




                                                      BISHOP-DEC 00070
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 71 of 230




                                                      BISHOP-DEC 00071
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 72 of 230




                                                      BISHOP-DEC 00072
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 73 of 230




                                                      BISHOP-DEC 00073
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 74 of 230




                                                      BISHOP-DEC 00074
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 75 of 230




                                                      BISHOP-DEC 00075
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 76 of 230




                                                      BISHOP-DEC 00076
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 77 of 230




                                                      BISHOP-DEC 00077
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 78 of 230




                                                      BISHOP-DEC 00078
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 79 of 230




                                                      BISHOP-DEC 00079
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 80 of 230




                                                      BISHOP-DEC 00080
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 81 of 230




                                                      BISHOP-DEC 00081
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 82 of 230




                                                      BISHOP-DEC 00082
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 83 of 230




                                                      BISHOP-DEC 00083
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 84 of 230




                                                      BISHOP-DEC 00084
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 85 of 230




                                                      BISHOP-DEC 00085
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 86 of 230




                                                      BISHOP-DEC 00086
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 87 of 230




                                                      BISHOP-DEC 00087
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 88 of 230




                                                      BISHOP-DEC 00088
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 89 of 230




                                                      BISHOP-DEC 00089
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 90 of 230




                                                      BISHOP-DEC 00090
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 91 of 230




                                                      BISHOP-DEC 00091
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 92 of 230




                                                      BISHOP-DEC 00092
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 93 of 230




                                                      BISHOP-DEC 00093
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 94 of 230




                                                      BISHOP-DEC 00094
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 95 of 230




                                                      BISHOP-DEC 00095
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 96 of 230




                                                      BISHOP-DEC 00096
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 97 of 230




                                                      BISHOP-DEC 00097
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 98 of 230




                                                      BISHOP-DEC 00098
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 99 of 230




                                                      BISHOP-DEC 00099
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 100 of 230




                                                       BISHOP-DEC 00100
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 101 of 230




                                                       BISHOP-DEC 00101
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 102 of 230




                                                       BISHOP-DEC 00102
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 103 of 230




                                                       BISHOP-DEC 00103
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 104 of 230




                                                       BISHOP-DEC 00104
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 105 of 230




                                                       BISHOP-DEC 00105
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 106 of 230




                                                       BISHOP-DEC 00106
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 107 of 230




                                                       BISHOP-DEC 00107
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 108 of 230




                                                       BISHOP-DEC 00108
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 109 of 230




                                                       BISHOP-DEC 00109
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 110 of 230




                                                       BISHOP-DEC 00110
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 111 of 230




                                                       BISHOP-DEC 00111
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 112 of 230




                                                       BISHOP-DEC 00112
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 113 of 230




                                                       BISHOP-DEC 00113
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 114 of 230




                                                       BISHOP-DEC 00114
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 115 of 230




                                                       BISHOP-DEC 00115
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 116 of 230




                                                       BISHOP-DEC 00116
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 117 of 230




                                                       BISHOP-DEC 00117
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 118 of 230




                                                       BISHOP-DEC 00118
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 119 of 230




                                                       BISHOP-DEC 00119
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 120 of 230




                                                       BISHOP-DEC 00120
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 121 of 230




                                                       BISHOP-DEC 00121
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 122 of 230




                                                       BISHOP-DEC 00122
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 123 of 230




                                                       BISHOP-DEC 00123
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 124 of 230




                                                       BISHOP-DEC 00124
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 125 of 230




                                                       BISHOP-DEC 00125
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 126 of 230




                                                       BISHOP-DEC 00126
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 127 of 230




                                                       BISHOP-DEC 00127
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 128 of 230




                                                       BISHOP-DEC 00128
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 129 of 230




                                                       BISHOP-DEC 00129
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 130 of 230




                                                       BISHOP-DEC 00130
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 131 of 230




                                                       BISHOP-DEC 00131
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 132 of 230




                                                       BISHOP-DEC 00132
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 133 of 230




                                                       BISHOP-DEC 00133
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 134 of 230




                                                       BISHOP-DEC 00134
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 135 of 230




                                                       BISHOP-DEC 00135
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 136 of 230




                                                       BISHOP-DEC 00136
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 137 of 230




                                                       BISHOP-DEC 00137
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 138 of 230




                                                       BISHOP-DEC 00138
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 139 of 230




                                                       BISHOP-DEC 00139
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 140 of 230




                                                       BISHOP-DEC 00140
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 141 of 230




                                                       BISHOP-DEC 00141
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 142 of 230




                                                       BISHOP-DEC 00142
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 143 of 230




                                                       BISHOP-DEC 00143
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 144 of 230




                                                       BISHOP-DEC 00144
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 145 of 230




                                                       BISHOP-DEC 00145
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 146 of 230




                                                       BISHOP-DEC 00146
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 147 of 230




                                                       BISHOP-DEC 00147
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 148 of 230




                                                       BISHOP-DEC 00148
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 149 of 230




                                                       BISHOP-DEC 00149
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 150 of 230




                                                       BISHOP-DEC 00150
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 151 of 230




                                                       BISHOP-DEC 00151
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 152 of 230




                                                       BISHOP-DEC 00152
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 153 of 230




                                                       BISHOP-DEC 00153
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 154 of 230




                                                       BISHOP-DEC 00154
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 155 of 230




                                                       BISHOP-DEC 00155
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 156 of 230




                                                       BISHOP-DEC 00156
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 157 of 230




                                                       BISHOP-DEC 00157
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 158 of 230




                                                       BISHOP-DEC 00158
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 159 of 230




                                                       BISHOP-DEC 00159
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 160 of 230




                                                       BISHOP-DEC 00160
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 161 of 230




                                                       BISHOP-DEC 00161
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 162 of 230




                                                       BISHOP-DEC 00162
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 163 of 230




                                                       BISHOP-DEC 00163
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 164 of 230




                                                       BISHOP-DEC 00164
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 165 of 230




                                                       BISHOP-DEC 00165
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 166 of 230




                                                       BISHOP-DEC 00166
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 167 of 230




                                                       BISHOP-DEC 00167
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 168 of 230




                                                       BISHOP-DEC 00168
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 169 of 230




                                                       BISHOP-DEC 00169
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 170 of 230




                                                       BISHOP-DEC 00170
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 171 of 230




                                                       BISHOP-DEC 00171
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 172 of 230




                                                       BISHOP-DEC 00172
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 173 of 230




                                                       BISHOP-DEC 00173
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 174 of 230




                                                       BISHOP-DEC 00174
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 175 of 230




                                                       BISHOP-DEC 00175
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 176 of 230




                                                       BISHOP-DEC 00176
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 177 of 230




                                                       BISHOP-DEC 00177
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 178 of 230




                                                       BISHOP-DEC 00178
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 179 of 230




                                                       BISHOP-DEC 00179
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 180 of 230




                                                       BISHOP-DEC 00180
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 181 of 230




                                                       BISHOP-DEC 00181
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 182 of 230




                                                       BISHOP-DEC 00182
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 183 of 230




                                                       BISHOP-DEC 00183
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 184 of 230




                                                       BISHOP-DEC 00184
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 185 of 230




                                                       BISHOP-DEC 00185
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 186 of 230




                                                       BISHOP-DEC 00186
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 187 of 230




                                                       BISHOP-DEC 00187
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 188 of 230




                                                       BISHOP-DEC 00188
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 189 of 230




                                                       BISHOP-DEC 00189
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 190 of 230




                                                       BISHOP-DEC 00190
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 191 of 230




                                                       BISHOP-DEC 00191
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 192 of 230




                                                       BISHOP-DEC 00192
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 193 of 230




                                                       BISHOP-DEC 00193
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 194 of 230




                                                       BISHOP-DEC 00194
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 195 of 230




                                                       BISHOP-DEC 00195
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 196 of 230




                                                       BISHOP-DEC 00196
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 197 of 230




                                                       BISHOP-DEC 00197
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 198 of 230




                                                       BISHOP-DEC 00198
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 199 of 230




                                                       BISHOP-DEC 00199
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 200 of 230




                                                       BISHOP-DEC 00200
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 201 of 230




                                                       BISHOP-DEC 00201
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 202 of 230




                                                       BISHOP-DEC 00202
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 203 of 230




                                                       BISHOP-DEC 00203
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 204 of 230




                                                       BISHOP-DEC 00204
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 205 of 230




                                                       BISHOP-DEC 00205
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 206 of 230




                                                       BISHOP-DEC 00206
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 207 of 230




                                                       BISHOP-DEC 00207
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 208 of 230




                                                       BISHOP-DEC 00208
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 209 of 230




                                                       BISHOP-DEC 00209
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 210 of 230




                                                       BISHOP-DEC 00210
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 211 of 230




                                                       BISHOP-DEC 00211
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 212 of 230




                                                       BISHOP-DEC 00212
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 213 of 230




                                                       BISHOP-DEC 00213
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 214 of 230




                                                       BISHOP-DEC 00214
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 215 of 230




                                                       BISHOP-DEC 00215
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 216 of 230




                                                       BISHOP-DEC 00216
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 217 of 230




                                                       BISHOP-DEC 00217
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 218 of 230




                                                       BISHOP-DEC 00218
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 219 of 230




                                                       BISHOP-DEC 00219
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 220 of 230




                                                       BISHOP-DEC 00220
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 221 of 230




                                                       BISHOP-DEC 00221
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 222 of 230




                                                       BISHOP-DEC 00222
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 223 of 230




                                                       BISHOP-DEC 00223
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 224 of 230




                                                       BISHOP-DEC 00224
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 225 of 230




                                                       BISHOP-DEC 00225
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 226 of 230




                                                       BISHOP-DEC 00226
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 227 of 230




                                                       BISHOP-DEC 00227
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 228 of 230




                                                       BISHOP-DEC 00228
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 229 of 230




                                                       BISHOP-DEC 00229
Case 1:20-cv-03538-GLR Document 126-5 Filed 01/13/21 Page 230 of 230




                                                       BISHOP-DEC 00230
